



SECOND AMENDMENT TO REVOLVING CREDIT NOTE AND
THIRD AMENDMENT TO REVOLVING CREDIT LOAN AGREEMENT


THIS SECOND AMENDMENT TO REVOLVING CREDIT NOTE AND THIRD AMENDMENT TO REVOLVING
CREDIT LOAN AGREEMENT (this “Amendment”) is entered into as of May 10, 2019, by
and between CUMBERLAND PHARMACEUTICALS INC., a Tennessee corporation
(“Borrower”), and PINNACLE BANK, a Tennessee banking corporation (the “Lender”).
RECITALS:
A.Borrower issued to the order of Lender that certain $12,000,000.00 Revolving
Credit Note dated July 31, 2017, as amended by that certain First Amendment to
Revolving Credit Note and Second Amendment to Revolving Credit Loan Agreement
dated October 17, 2018, whereby, among other things, the principal amount was
increased to $20,000,000.00 (the “Note”).
B. Borrower and the Lender entered into that certain Revolving Credit Loan
Agreement dated as of July 31, 2017, as amended by that certain First Amendment
to Revolving Credit Loan Agreement dated August 14, 2018, as amended by that
certain First Amendment to Revolving Credit Note and Second Amendment to
Revolving Credit Loan Agreement dated October 17, 2018 (the “Loan Agreement”).
Capitalized terms not otherwise defined therein have the same meaning as set
forth in the Loan Agreement.
C. Borrower and the Lender desire to amend the Note and Loan Agreement as
provided herein.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:
1. The fifth paragraph of the Note, regarding repayment, is hereby amended and
restated as follows:
This Note shall be payable as follows: (a) commencing on May 1, 2019 and
continuing on the 1st day of each consecutive month thereafter through and
including July 1, 2021, Borrower shall pay to the Lender all accrued and unpaid
interest; and (b) this Note shall mature on July 31, 2021 (the “Maturity Date”),
at which time Borrower shall pay to the Lender an amount equal to all
outstanding principal, plus all accrued and unpaid interest and any other
outstanding fees and expenses due and payable under the Loan Documents.
2. Section 6.7 of the Loan Agreement is hereby amended and restated as follows:
6.7 Funded Debt Ratio and Tangible Capital Ratio. Permit both (i) the Funded
Debt Ratio of Borrower as calculated for Borrower and its Subsidiaries at the
end of each fiscal quarter on a rolling four quarter basis to exceed 2.50 to
1.00, and (ii) the Funded Debt to Tangible Capital Ratio of Borrower as
calculated for Borrower and its Subsidiaries to exceed fifty percent (50.0%).
For clarification, if Borrower maintains compliance with either of the above
required calculations, then Borrower shall be in compliance with this Section
6.7 for the applicable period.
3. Section 7.5 of the Loan Agreement is hereby amended and restated as follows:

105639-301010



--------------------------------------------------------------------------------





7.6 Liquidity Cure. For a fifteen (15) day period after the occurrence of an
Event of Default under Section 6.7 hereof (such Event of Default being deemed to
have occurred on the date on which the Compliance Certificate for such period is
required to be delivered pursuant to Section 5.1(c) hereof), Borrower may cure
such Event of Default by depositing and maintaining on account with Lender a
cash amount equal to all outstanding Indebtedness hereunder. Borrower may only
exercise the liquidity cure described herein twice during the period beginning
May 1, 2019 and ending July 31, 2021.
4. The following definitions set forth in Section 9.1 of the Loan Agreement are
hereby amended and restated as follows:
“EBITDA” means (a) Net Income Attributable to Borrowers Shareholders, plus (b)
to the extent deducted in determining Net Income Attributable to Borrowers
Shareholders, and without duplication, the sum of (i) Interest Expense, (ii)
income tax expense, (iii) depreciation expense, (iv) amortization expense, (v)
Non-Cash Compensation Expense, and (vi) cost of products sold associated with
the Vibativ Acquisition provided that (x) the inventory was acquired on the
acquisition date, and (y) the aggregate amount of such cost of products sold
shall not exceed 30% of EBITDA in any measurement period, minus or plus, as
applicable (c) gains or losses resulting from adjustments to the fair value of
the contingent consideration liability, minus (d) contingent consideration
liability payments, as determined at each fiscal quarter end on a rolling four
(4) quarter basis.
“Maturity Date” mean July 31, 2021.
5. The following definition of “Vibativ Acquisition” is hereby added to Section
9.1 of the Loan Agreement:
“Vibativ Acquisition” means Borrower’s purchase of certain assets related to the
manufacture, marketing and sale of the proprietary antibiotic, Vibativ from
Theravance Biopharma Ireland Limited and Theravance Biopharma US, Inc.
6. As a condition to the effectiveness of this Amendment, Borrower agrees to pay
all fees and expenses set forth in the Closing Statement executed in connection
with this Amendment.
7. The Note and Loan Agreement are not amended in any other respect.
8. Borrower reaffirms the terms and provisions of the Note and Loan Agreement,
as amended hereby, along with the other Loan Documents, and Borrower agrees that
such terms and provisions are valid and binding, enforceable in accordance with
its terms and provisions, subject to no defense, counterclaim, or objection.
[signatures commence on following page]








--------------------------------------------------------------------------------





ENTERED INTO as of the date first written above.
BORROWER:
 
CUMBERLAND PHARMACEUTICALS INC.
 


By:/s/ A. J. Kazimi
A.J. Kazimi, Chief Executive Officer









LENDER:
 
PINNACLE BANK
 


By:/s/ Tim BewleyTim Bewley, Senior Vice Presiden







[Signature Page to Second Amendment to Revolving Credit Loan Note and
Third Amendment to Revolving Credit Loan Agreement]